Exhibit 10.1

 



NOTE PURCHASE AGREEMENT

 

NOTE PURCHASE AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between Protea Biosciences Group, Inc. (the
“Company”), and the undersigned (the “Lender”).

 

WITNESSETH:

 

WHEREAS, the Company desires to borrower the sum of $650,000 from the Lender and
the Lender is willing to make a $650,000 loan to the Company (the “Loan”), to be
evidenced by a 10% original issue discount secured promissory note in $720,000
principal face amount due October 15, 2016 (the “Note”);

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.SUBSCRIPTION FOR SECURITIES AND REPRESENTATIONS BY LENDER

 

1.1       Subject to the terms and conditions hereinafter set forth, the Lender
hereby subscribes for and agrees to purchase from the Company, and the Company
agrees to issue and deliver to the Lender, the Note for the aggregate
subscription price of $650,000.

 

1.2       100% of the proceeds of the Loan shall be used to repay a $655,000
face amount note issued by the Company to St. George Investments LLC that is due
and payable on September 4, 2016 (the “St. George Note”). Accordingly, the
proceeds of the Loan shall be payable by wire transfer, to the Company in
accordance with the wire instructions below, and shall be applied by the Company
toward the payment in full of the St. George Note.

 

Company Wire Instructions:

BANK: United Bank, Inc.

514 Market Street

Parkersburg, WV 26101

ABA#: 051900395

BENEFICIARY: Protea Biosciences, Inc.

ACCOUNT: 0010397647

 

1.3       The Lender recognizes that the purchase of the Note involves a high
degree of risk including, but not limited to, the following: (a) the Company has
a limited operating history and requires substantial funds in addition to the
proceeds of the Note; (b) an investment in the Company is highly speculative,
and only investors who can afford the loss of their entire investment should
consider investing in the Company and the Note; (c) the Lender may not be able
to liquidate its investment; (d) transferability of the Note is extremely
limited; (e) in the event of a disposition, the Lender could sustain the loss of
its entire investment; (f) the Company has not paid any dividends since its
inception and does not anticipate paying any dividends; and (g) the other risks
associated with the Company’s business, financial situation and the Note set
forth in the Company’s Form 10-K Annual Report on Form 10-K for the fiscal year
ended December 31, 2015 and other periodic reports filed by the Company with the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended (the “SEC Reports”).

 



   

 

 

1.4       At the time such Lender was offered the Note, it was, and as of the
date hereof it is, an “accredited investor” as defined in Rule 501(a) under the
Securities Act, as indicated by the Lender’s responses to the questions
contained in Article VII hereof, and that the Lender is able to bear the
economic risk of an investment in the Note.

 

1.5       The Lender hereby acknowledges and represents that (a) the Lender has
knowledge and experience in business and financial matters, prior investment
experience, including investment in securities that are non-listed, unregistered
and/or not traded on a national securities exchange or the Lender has employed
the services of a “purchaser representative” (as defined in Rule 501 of
Regulation D), attorney and/or accountant to read all of the documents furnished
or made available by the Company both to the Lender and to all other prospective
investors in the Note to evaluate the merits and risks of such an investment on
the Lender’s behalf; (b) the Lender recognizes the highly speculative nature of
this investment; and (c) the Lender is able to bear the economic risk that the
Lender hereby assumes.

 

1.6       The Lender hereby acknowledges receipt of, and has an opportunity to
review, this Agreement, and the form of Note annexed as Exhibit A, hereto, the
form of Guaranty Agreement of Protea Biosciences, Inc. (the “Subsidiary”)
annexed as Exhibit B hereto, and the form of Security Agreement annexed as
Exhibit C hereto all other SEC Reports, including the Company’s Annual Report on
Form 10-K for the year ended 2015 and its Quarterly Report on Form 10-Q for the
fiscal quarter ended June 30, 2016 (collectively referred to as the “Transaction
Documents”), and has received any additional information that the Lender has
requested from the Company, and has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Company concerning the Company and the terms and
conditions of the Note; provided, however that no investigation performed by or
on behalf of the Lender shall limit or otherwise affect its right to rely on the
representations and warranties of the Company contained herein, except to the
extent that the Lender had actual knowledge at the time of Closing that any such
representation or warranty was untrue.

 

1.7 (a) In making the decision to invest in the Note, the Lender has relied
solely upon the information provided by the Company in the Transaction
Documents. To the extent necessary, the Lender has retained, at its own expense,
and relied upon appropriate professional advice regarding the investment, tax
and legal merits and consequences of this Agreement and the purchase of the Note
hereunder. The Lender disclaims reliance on any statements made or information
provided by any person or entity in the course of Lender’s consideration of an
investment in the Note other than the Transaction Documents.

 

(b)       The Lender represents that the Lender did not learn of the offering of
the Note by means of any form of general solicitation or general advertising,
and in connection therewith, the Lender did not (i) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (ii) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.

 

1.8       The Lender hereby acknowledges that the Note has not been reviewed by
the SEC nor any state regulatory authority since the Note are intended to be
exempt from the registration requirements of Section 5 of the Securities Act,
pursuant to Regulation D. The Lender understands that the securities underlying
theNote have not been registered under the Securities Act or under any state
Note or “blue sky” laws and agrees not to sell, pledge, assign or otherwise
transfer or dispose of the Note unless they are registered under the Securities
Act and under any applicable state securities or “blue sky” laws or unless an
exemption from such registration is available.

 



  2

 

 

1.9       The Lender understands that the securities underlying the Note have
not been registered under the Securities Act by reason of a claimed exemption
under the provisions of the Securities Act that depends, in part, upon the
Lender’s investment intention and investment qualification. In this connection,
the Lender hereby represents that the Lender is purchasing the Note for the
Lender’s own account for investment and not with a view toward the resale or
distribution to others; provided, however, that nothing contained herein shall
constitute an agreement by the Lender to hold the Note for any particular length
of time and the Company acknowledges that the Lender shall at all times retain
the right to dispose of its property as it may determine in its sole discretion,
subject to any restrictions imposed by applicable law. The Lender, if an entity,
further represents that it was not formed for the purpose of purchasing the
Note.

 

1.10       The Lender consents to the placement of a legend on any certificate
or other document evidencing the Note that such Note has not been registered
under the Securities Act or any state Note or “blue sky” laws and setting forth
or referring to the restrictions on transferability and sale thereof contained
in this Agreement. The Lender is aware that the Company will make a notation in
its appropriate records with respect to the restrictions on the transferability
of such Note.

 

1.11       The Lender hereby represents that the address of the Lender furnished
by Lender on the signature page hereof is the Lender’s principal residence if
Lender is an individual or its principal business address if it is a corporation
or other entity.

 

1.12       Such Lender understands that the securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state Note law and is acquiring the Note as principal for its own
account and not with a view to or for distributing or reselling such Note or any
part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Note in
violation of the Securities Act or any applicable state Note law and has no
direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Note in violation of the
Securities Act or any applicable state securities law. Furthermore, such Lender
is not purchasing the Note as a result of any advertisement, article, notice or
other communication regarding the Note published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

1.13       The Lender represents that the Lender has full power and authority
(corporate, statutory and otherwise) to execute and deliver this Agreement and
to purchase the Note. This Agreement constitutes the legal, valid and binding
obligation of the Lender, enforceable against the Lender in accordance with its
terms.

 

1.14       If the Lender is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.

 

1.15       The Lender acknowledges that he or it is not a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm.

 

1.16       The Lender agrees not to issue any public statement with respect to
the Lender’s investment or proposed investment in the Company or the terms of
any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.

 



  3

 

 

1.17       The Lender acknowledges that the information contained in the
Transaction Documents or otherwise made available to the Lender is confidential
and non-public and agrees that all such information shall be kept in confidence
by the Lender and neither used by the Lender for the Lender’s personal benefit
(other than in connection with this subscription) nor disclosed to any third
party for any reason, notwithstanding that a Lender’s subscription may not be
accepted by the Company; provided, however, that (a) the Lender may disclose
such information to its affiliates and advisors who may have a need for such
information in connection with providing advice to the Lender with respect to
its investment in the Company so long as such affiliates and advisors have an
obligation of confidentiality, and (b) this obligation shall not apply to any
such information that (i) is part of the public knowledge or literature and
readily accessible at the date hereof, (ii) becomes part of the public knowledge
or literature and readily accessible by publication (except as a result of a
breach of this provision) or (iii) is received from third parties without an
obligation of confidentiality (except third parties who disclose such
information in violation of any confidentiality agreements or obligations,
including, without limitation, any subscription or other similar agreement
entered into with the Company).

 

 

II.REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Lender that:

 

2.1       Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to own and
use its properties and its assets and conduct its business as currently
conducted. The only subsidiary of the Company is Protea Biosciences, Inc., a
Delaware corporation (the “Subsidiary”). Each of the Company and itis Subsidiary
is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation with the requisite corporate power
and authority to own and use its properties and assets and to conduct its
business as currently conducted. Neither the Company, nor its Subsidiary is in
violation of any of the provisions of their respective articles of
incorporation, by-laws or other organizational or charter documents, including,
but not limited to the Charter Documents (as defined below). Each of the Company
and its Subsidiary is duly qualified to conduct business and is in good standing
as a foreign corporation in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not result in a direct and/or indirect (i) material adverse effect on
the legality, validity or enforceability of any of the Note and/or this
Agreement, (ii) material adverse effect on the results of operations, assets,
business, condition (financial and other) or prospects of the Company and its
Subsidiary, taken as a whole, or (iii) material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under the Transaction Documents (any of (i), (ii) or (iii), a “Material Adverse
Effect”).

 

2.2       Capitalization and Voting Rights. The authorized, issued and
outstanding capital stock of the Company is as set forth in Transaction
Documents and all issued and outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable. Except as set forth in
Transaction Documents hereto, (i) there are no outstanding securities of the
Company or its Subsidiary which contain any preemptive, redemption or similar
provisions, nor is any holder of securities of the Company or the Subsidiary
entitled to preemptive or similar rights arising out of any agreement or
understanding with the Company or the Subsidiary by virtue of any of the
Transaction Documents, and there are no contracts, commitments, understandings
or arrangements by which the Company or its Subsidiary is or may become bound to
redeem a security of the Company or its Subsidiary; (ii) neither the Company nor
the Subsidiary has any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (iii) except as set forth in
Transaction Documents there are no outstanding options, warrants, agreements,
convertible securities, preemptive rights or other rights to subscribe for or to
purchase or acquire, any shares of capital stock of the Company or the
Subsidiary or contracts, commitments, understandings, or arrangements by which
the Company or the Subsidiary is or may become bound to issue any shares of
capital stock of the Company or the Subsidiary, or securities or rights
convertible or exchangeable into shares of capital stock of the Company or the
Subsidiary. Except as set forth in Transaction Documents and as otherwise
required by law, there are no restrictions upon the voting or transfer of any of
the shares of capital stock of the Company pursuant to the Company’s Charter
Documents (as defined below) or other governing documents or any agreement or
other instruments to which the Company is a party or by which the Company is
bound. All of the issued and outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable and the shares of capital stock
of the Subsidiary are owned by the Company, free and clear of any mortgages,
pledges, liens, claims, charges, encumbrances or other restrictions
(collectively, “Encumbrances”). All of such outstanding capital stock has been
issued in compliance with applicable federal and state securities laws. The
issuance and sale of the Note will not obligate the Company to issue shares of
Common Stock or other securities to any other person (other than the Lender) and
except as set forth in Transaction Documents will not result in the adjustment
of the exercise, conversion, exchange or reset price of any outstanding
security. The Company does not have outstanding stockholder purchase rights or
“poison pill” or any similar arrangement in effect giving any person the right
to purchase any equity interest in the Company upon the occurrence of certain
events.

 



  4

 

 

2.3       Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into, execute and deliver this Agreement and each
other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, including, but not limited to Transaction Documents and to perform fully
its obligations hereunder and thereunder. All corporate action on the part of
the Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement and the Transaction
Documents by the Company; and (b) authorization, sale, issuance and delivery of
the Note and the performance of the Company’s obligations under this Agreement
and the Transaction Documents has been taken. This Agreement and the Transaction
Documents have been duly executed and delivered by the Company and each
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Note is duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
non-assessable, free and clear of all Encumbrances other than restrictions on
transfer provided for in the Transaction Documents. The Shares, when issued and
paid for in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and non-assessable, free and clear of all
Encumbrances imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. Except as set forth on Schedule 2.3 hereto,
the issuance and sale of the Note contemplated hereby will not give rise to any
preemptive rights or rights of first refusal on behalf of any person other than
the Lenders.

 

2.4       No Conflict; Governmental Consents.

 

(a)       The execution and delivery by the Company of this Agreement and the
Transaction Documents, the issuance and sale of the Note and the consummation of
the other transactions contemplated hereby or thereby do not and will not (i)
result in the violation of any law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound including without limitation all foreign, federal,
state and local laws applicable to its business and all such laws that affect
the environment, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect, (ii) conflict with or violate any
provision of the Company’s Articles of Incorporation (the “Articles”), as
amended or the Bylaws, (and collectively with the Articles, the “Charter
Documents”) of the Company, and (iii) conflict with, or result in a material
breach or violation of, any of the terms or provisions of, or constitute (with
or without due notice or lapse of time or both) a default or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
due notice, lapse of time or both) under any agreement, credit facility, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which the Company or the Subsidiary is a party or by which any
of them is bound or to which any of their respective properties or assets is
subject, nor result in the creation or imposition of any Encumbrances upon any
of the properties or assets of the Company or the Subsidiary, except as provided
in the Security Agreement.

 



  5

 

 

(b)       No approval by the holders of Common Stock, or other equity securities
of the Company is required to be obtained by the Company in connection with the
authorization, execution, delivery and performance of this Agreement and the
other Transaction Documents or in connection with the authorization, issue and
sale of the Note, except as has been previously obtained.

 

(c)       No consent, approval, authorization or other order of any governmental
authority or any other person is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement and the other Transaction Documents or in connection with the
authorization, issue and sale of the Note, except such post-sale filings as may
be required to be made with the SEC, FINRA and with any state or foreign blue
sky or securities regulatory authority, all of which shall be made when
required.

 

2.5       Consents of Third Parties. No vote, approval or consent of any holder
of capital stock of the Company or any other third parties is required or
necessary to be obtained by the Company in connection with the authorization,
execution, deliver and performance of this Agreement and the other Transaction
Documents or in connection with the authorization, issue and sale of the Note,
except as previously obtained, each of which is in full force and effect.

 

2.6       SEC Reports; Financial Statements. The Company has (a) for the
twenty-four (24) months preceding the filing of the Form 10-K (or such shorter
period as the Company was required by law to file such reports) (i) disclosed
all material information required to be publicly disclosed by it on Form 8-K,
(ii) filed all reports on Form 10-Q and Form 10-K and (iii) filed all other
reports (other than any Form 8-K) required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, and (b) since the filing of the Form 10-K, the Company has filed
all reports required to be filed by it under the Securities Act and Exchange Act
(the foregoing materials being collectively referred to herein as the "SEC
Reports" and, together with the Schedules to this Agreement (if any), the
“Disclosure Materials”) on a timely basis or has timely filed a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the footnotes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiary as of and for the dates thereof and the results
of operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 



  6

 

 

2.7       Licenses. The Company and its Subsidiary have sufficient licenses,
permits and other governmental authorizations currently required for the conduct
of their respective businesses or ownership of properties and is in all material
respects in compliance therewith.

 

2.8       Litigation. The Company knows of no pending or threatened legal or
governmental proceedings against the Company or the Subsidiary which could
materially adversely affect the business, property, financial condition or
operations of the Company and its Subsidiary, taken as a whole, or which
materially and adversely questions the validity of this Agreement or the other
Transaction Documents or the right of the Company to enter into this Agreement
and the other Transaction Documents, or to perform its obligations hereunder and
thereunder. Neither the Company nor the Subsidiary is a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality which could materially adversely affect the
business, property, financial condition or operations of the Company and its
Subsidiary taken as a whole. There is no action, suit, proceeding or
investigation by the Company or the Subsidiary currently pending in any court or
before any arbitrator or that the Company or the Subsidiary intends to initiate.
Neither the Company nor the Subsidiary, nor any director or officer thereof, is
or since the filing of the Form 10-K has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Company’s knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company.

 

2.9       Compliance. Neither the Company nor the Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or the Subsidiary under), nor has the Company or the Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

2.10       Regulatory Permits. The Company and the Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor the Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

2.11       Disclosure. The information set forth in the Transaction Documents as
of the date hereof and as of the date of each Closing contains no untrue
statement of a material fact nor omits to state a material fact necessary in
order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading.

 



  7

 

 

2.12       Investment Company. The Company is not an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended,
and the rules and regulations of the SEC thereunder.

 

2.13       Brokers. Except for Laidlaw & Company (UK) Ltd., who has acted as
placement agent for the Company, neither the Company nor any of the Company's
officers, directors, employees or stockholders has employed or engaged any
broker or finder in connection with the transactions contemplated by this
Agreement and no fee or other compensation is or will be due and owing to any
broker, finder, underwriter, placement agent or similar person in connection
with the transactions contemplated by this Agreement. The Company is not party
to any agreement, arrangement or understanding whereby any person has an
exclusive right to raise funds and/or place or purchase any debt or equity
securities for or on behalf of the Company.

 

2.14       Intellectual Property; Employees.

 

(a)       The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and as presently proposed to be conducted, without any
known infringement of the rights of others and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Except as disclosed on the SEC Reports, there are no material
outstanding options, licenses or agreements of any kind relating to the
Intellectual Property Rights, nor is the Company bound by or a party to any
material options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products. The Company has not received
any written communications alleging that the Company has violated or, by
conducting its business as presently proposed to be conducted, would violate any
Intellectual Property Rights of any other person or entity. The Company and its
Subsidiary have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect

 

(b)       The Company is not aware that any of its employees is obligated under
any contract (including licenses, covenants or commitments of any nature) or
other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to the Company or
that would conflict with the Company’s business as presently conducted.

 

(c)       Neither the execution nor delivery of this Agreement, nor the carrying
on of the Company’s business by the employees of the Company, nor the conduct of
the Company’s business as presently conducted, will, to the Company’s knowledge,
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any employee is now obligated.

 

(d)       To the Company’s knowledge, no employee of the Company, nor any
consultant with whom the Company has contracted, is in violation of any term of
any employment contract, proprietary information agreement or any other
agreement and to the Company’s knowledge the continued employment by the Company
of its present employees, and the performance of the Company’s contracts with
its independent contractors, will not result in any such violation. The Company
has not received any written notice alleging that any such violation has
occurred. Except as set forth in the SEC Reports, no employee of the Company has
been granted the right to continued employment by the Company or to any
compensation following termination of employment with the Company except for any
of the same which would not have a Material Adverse Effect on the business of
the Company. The Company is not aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with the Company,
nor does the Company have a present intention to terminate the employment of any
officer, key employee or group of employees.

 



  8

 

 

2.15       Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its properties and assets, including the properties and
assets reflected in the most recent balance sheet included in the Company’s
financial statements, and good title to its leasehold estates, in each case
subject to no Encumbrances, other than (a) those resulting from taxes which have
not yet become delinquent; and (b) Encumbrances which do not materially detract
from the value of the property subject thereto or materially impair the
operations of the Company; and (c) those that have otherwise arisen in the
ordinary course of business, none of which are material. Except as set forth in
Schedule 2.16, the Company is in compliance with all material terms of each
lease to which it is a party or is otherwise bound.

 

2.16       Obligations to Related Parties. Except as set forth in the SEC
Reports, there are no obligations of the Company to officers, directors,
stockholders, or employees of the Company other than (a) for payment of salary
or other compensation for services rendered, (b) reimbursement for reasonable
expenses incurred on behalf of the Company and (c) for other standard employee
benefits made generally available to all employees (including stock option
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company). Except as set forth in the SEC Reports, none of the
officers or directors of the Company and, to the Company’s knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company or the Subsidiary (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

 

2.17       Material Changes. Except as set forth in the SEC Reports, since the
date of the latest audited financial statements included within the SEC Reports
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company's financial statements pursuant to
generally accepted accounting principles or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the identity of its auditors, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the SEC any request for
confidential treatment of information.

 

2.18       Sarbanes-Oxley. The Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.

 



  9

 

 

2.19       No General Solicitation. None of the Company, its Subsidiary, any of
their affiliates, and any person acting on their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Note.

 

2.20       Taxes. The Company has filed all U.S. federal, state, local and
foreign tax returns which are required to be filed by each of them and all such
returns are true and correct in all material respects. The Company has paid all
taxes whether or not shown on such returns or pursuant to any assessments
received by any of them or by which any of them are obligated to withhold from
amounts owing to any employee, creditor or third party. The Company has properly
accrued all taxes required to be accrued and/or paid, except where the failure
to accrue would not have a Material Adverse Effect. To the knowledge of the
Company, none of the tax returns of the Company is currently being audited by
any state, local or federal authorities. The Company has not waived any statute
of limitations with respect to taxes or agreed to any extension of time with
respect to any tax assessment or deficiency. The Company has set aside on its
books adequate provision for the payment of any unpaid taxes.

 

2.21       Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any trading market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such trading market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements

 

2.22       Disclosure. All disclosure furnished by or on behalf of the Company
to the Lender in the Transaction Documents regarding the Company, its business
and the transactions contemplated hereby, including the Disclosure Schedules to
this Agreement, is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

 

2.23       Seniority. Upon payment in full of the St. George Note, no other
indebtedness or other claim against the Company is senior to the Note in right
of payment, whether with respect to interest or upon liquidation or dissolution,
or otherwise, other than indebtedness secured by purchase money security
interests (which is senior only as to underlying assets covered thereby) and
capital lease obligations (which is senior only as to the property covered
thereby).

 

2.24       Private Placement. Assuming the accuracy of the Lenders’
representations and warranties set forth in Section 1, no registration under the
Securities Act is required for the offer and sale of the Note by the Company to
the Lender as contemplated hereby.

 

III.COVENANTS OF THE COMPANY

 

3.1       Transfer Restrictions.

 

(a)       The securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of securities other
than pursuant to an effective registration statement or Rule 144 promulgated
under the Securities Act, to the Company or to an affiliate of a Lender or in
connection with, the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement, and shall have the rights of a Lender
under this Agreement.

 



  10

 

 

(b)       The Lender agrees to the imprinting, so long as is required by this
Section 5.1, of a legend on any of the securities substantially in the following
form:

 

THIS [SECURITIES][COMMON STOCK] HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE NOTE COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(c)       The Lender understands that prior to September 2, 2011, the Company
was a “shell company” as defined in Rule 12b-2 under the Securities Exchange Act
of 1934, as amended, (the “Exchange Act”). Pursuant to Rule 144(i), securities
issued by a current or former shell company that otherwise meet the holding
period and other requirements of Rule 144 nevertheless cannot be sold in
reliance on Rule 144 unless at the time of a proposed sale pursuant to Rule 144
the Company is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act and has filed all reports and other materials required to be
filed by Section 13 or 15(d) of the Exchange Act, as applicable, during the
preceding 12 months (or for such shorter period that the issuer was required to
file such reports and materials), other than Form 8-K reports. As a result, the
restrictive legends on certificates for the securities cannot be removed except
in connection with an actual sale meeting the foregoing requirements or pursuant
to an effective registration statement.

 

3.2       Replacement of Securities. If any certificate or instrument evidencing
any securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement securities. If a replacement
certificate or instrument evidencing any securitiesis requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

3.3       Furnishing of Information. Until the time that no Lender owns
securities, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. As long as Lender owns securities, if the Company
is not required to file reports pursuant to the Exchange Act, it will prepare
and furnish to Lender and make publicly available in accordance with Rule 144(c)
such information as is required for the Lenders to sell the securities under
Rule 144. The Company further covenants that it will take such further action as
any holder of securities may reasonably request, to the extent required from
time to time to enable such person to sell such securities without registration
under the Securities Act within the requirements of the exemption provided by
Rule 144.

 



  11

 

 

3.4       Securities Laws; Publicity. Unless otherwise required by applicable
law, the Company shall, by 8:30 a.m. (New York City time) on the fourth trading
day immediately following the first and last Closings hereunder, issue a Current
Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and including the Transaction Documents as exhibits thereto
to the extent required by law. The Company shall not publicly disclose the name
of Lender, or include the name of any Lender in any filing with the SEC or any
regulatory agency or trading market, without the prior written consent of
Lender, except: (a) as required by federal securities law in connection with the
filing of final Transaction Documents (including signature pages thereto) with
the SEC and (b) to the extent such disclosure is required by law, in which case
the Company shall provide the Lender with prior notice of such disclosure
permitted under this clause (b).

 

3.5       Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the securities as required under Regulation D promulgated under
the Securities Act and to provide a copy thereof, promptly upon request of the
Lender. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
securities for, sale to the Lender at the Closing under applicable securities or
“Blue Sky” laws of the states of the United States, and shall provide evidence
of such actions promptly upon request of any Lender.

 

3.6       Indemnification. 

 

(a)       The Company agrees to indemnify and hold harmless the Lender, its
affiliates and their respective officers, directors, employees, agents and
controlling persons (collectively, the “Lender Indemnified Parties”) from and
against any and all loss, liability, damage or deficiency suffered or incurred
by any Indemnified Party by reason of any misrepresentation or breach of
warranty by the Company or, after any applicable notice and/or cure periods,
nonfulfillment of any covenant or agreement to be performed or complied with by
the Company, in each case contained in this Agreement or any of the other
Transaction Documents; and will promptly reimburse the Lender Indemnified
Parties for all expenses (including reasonable fees and expenses of legal
counsel) as incurred in connection with the investigation of, preparation for or
defense of any pending or threatened claim related to or arising in any manner
out of any of the foregoing, or any action or proceeding arising therefrom
(collectively, “Proceedings”), whether or not such Lender Indemnified Party is a
formal party to any such Proceeding.

 

(b)       If for any reason (other than a final non-appealable judgment finding
any Lender Indemnified Party liable for losses, claims, damages, liabilities or
expenses for its gross negligence or willful misconduct) the foregoing indemnity
is unavailable to an Lender Indemnified Party or insufficient to hold an Lender
Indemnified Party harmless, then the Company shall contribute to the amount paid
or payable by a Lender Indemnified Party as a result of such loss, claim,
damage, liability or expense in such proportion as is appropriate to reflect not
only the relative benefits received by the Company on the one hand and the
Lender on the other, but also the relative fault of the Company or the Placement
Agent, as applicable, on the one hand and the Lender on the other, as well as
any relevant equitable considerations.

 



  12

 

 

(c)       Notwithstanding the foregoing, the Company shall not be liable to
indemnify any Lender Indemnified Parties under Section 3.7(a) or to contribute
to the amount paid or payable by all Lender Indemnified Parties under Section
3.7(b) in an amount under both such Sections that in the aggregate exceeds the
Lender’s aggregate purchase price tendered hereunder.

 

5.10       Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other person acting on its
behalf, will provide Lender or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto Lender shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that Lender shall be relying on the foregoing covenant in effecting
transactions in securities of the Company.

 

5.11       Use of Proceeds. The proceeds of the Loan shall be used only for the
purposes set forth in Section 1.3 of this Agreement

 

IV.MISCELLANEOUS

 

4.1       Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile or by electronic communication at or
prior to 5:30 p.m. (New York City time) on a day in which the New York Stock
Exchange is open for trading (a “Trading Day”), (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile or electronic communication on a day that is not a Trading Day or
later than 5:30 p.m. (New York City time) on any Trading Day, (c) the second
(2nd) Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be addressed as follows:

 

if to the Company, to it at:

Protea Biosciences Group, Inc.

1311 Pineview Drive, Suite 501

Morgantown, WV 26505

Attn: Stephen C. Turner, CEO

 

With a copy to (which shall not constitute notice):

 

CKR Law LLP

1330 Avenue of the Americas, 14th Floor

New York, NY 10019

Attn: Stephen A. Weiss, Esq.

 

 

if to the Lender, to the Lender’s address indicated on the signature page of
this Agreement.

 



  13

 

 

With a copy to (which shall not constitute notice):

 

 

4.2       Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

4.3       This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Lender (other than by
merger). Lender may assign any or all of its rights under this Agreement to any
person to whom Lender assigns or transfers any securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
securities, by the provisions of the Transaction Documents

 

4.4       The Transaction Documents, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

4.5       Upon the execution and delivery of this Agreement by the Lender and
the Company, this Agreement shall become a binding obligation of the Lender with
respect to the purchase of the Note as herein provided, subject, however, to the
right hereby reserved by the Company to enter into the same agreements with
other Lender and to reject any subscription, in whole or in part, provided the
Company returns to Lender any funds paid by Lender with respect to such rejected
subscription or portion thereof, without interest or deduction.

 

4.6       All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

4.7       In order to discourage frivolous claims the parties agree that unless
a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 



  14

 

 

4.8       The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

4.9       It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

 

4.10       The Company agrees to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

4.11       This Agreement may be executed in two or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

4.12       Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.

 

4.13       In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Lender and the Company
will be entitled to specific performance under this Agreement. The parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

 

Balance of this page intentionally left blank – signature page follows

 

 

 

  15

 

 



IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties on the
date and year first above written.

 

 

COMPANY:

 

 

PROTEA BIOSCIENCES GROUP, INC.

 

 

 

By:________________________________

Name: Stephen Turner

Title:   President

 

 

 

LENDER:

 

_____________________________________

 

 

 

By:_________________________________

Name:

Title:

 

 

  1

 

 

FORM OF INVESTOR QUESTIONNAIRE

 

PROTEA BIOSCIENCES GROUP, INC.

 

For Individual Investors Only

 

 

(All individual investors must INITIAL where appropriate. Where there are joint
investors both parties must INITIAL):

 

Initial _______ I certify that I have a “net worth” of at least $1 million
either individually or through aggregating my individual holdings and those in
which I have a joint, community property or other similar shared ownership
interest with my spouse. For purposes of calculating net worth under this
paragraph, (i) the primary residence shall not be included as an asset, (ii) to
the extent that the indebtedness that is secured by the primary residence is in
excess of the fair market value of the primary residence, the excess amount
shall be included as a liability, and (iii) if the amount of outstanding
indebtedness that is secured by the primary residence exceeds the amount
outstanding 60 days prior to the execution of this Subscription Agreement, other
than as a result of the acquisition of the primary residence, the amount of such
excess shall be included as a liability.     Initial _______ I certify that I
have had an annual gross income for the past two years of at least $200,000 (or
$300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

 

For Non-Individual Investors

 

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______ The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet either of the criteria for Individual Investors, above.     Initial _______
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least $5 million
and was not formed for the purpose of investing in Company.     Initial _______
The undersigned certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.     Initial _______ The undersigned certifies that it is an employee
benefit plan whose total assets exceed $5,000,000 as of the date of the
Subscription Agreement.     Initial _______ The undersigned certifies that it is
a self-directed employee benefit plan whose investment decisions are made solely
by persons who meet either of the criteria for Individual Investors, above.

 

 

 A-1 

 



 

Initial _______ The undersigned certifies that it is a U.S. bank, U.S. savings
and loan association or other similar U.S. institution acting in its individual
or fiduciary capacity.     Initial _______ The undersigned certifies that it is
a broker-dealer registered pursuant to §15 of the Securities Exchange Act of
1934.     Initial _______ The undersigned certifies that it is an organization
described in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in Company.    
Initial _______ The undersigned certifies that it is a trust with total assets
of at least $5,000,000, not formed for the specific purpose of investing in
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.     Initial _______ The
undersigned certifies that it is a plan established and maintained by a state or
its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.  
  Initial _______ The undersigned certifies that it is an insurance company as
defined in §2(a)(13) of the Securities Act of 1933, as amended, or a registered
investment company.

 

 

 

 

 

 A-2 

 

 



PROTEA BIOSCIENCES GROUP, INC.

Investor Questionnaire

(Must be completed by Purchaser)

 

Section A - Individual Purchaser Information

 

EXACT Purchaser Name(s) in which the Note is to be issued:
________________________________________________________________________

 

Individual executing Profile or Trustee:
_______________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:
________________________________________________________________________

 

Date of Birth: _________________ Marital Status: _________________

 

Joint Party Date of Birth:_________________

 

Investment Experience (Years): ___________

 

Annual Income: _________________

 

Net Worth: ________________

 

Home Street Address:
________________________________________________________________________

 

Home City, State & Zip Code:
________________________________________________________________________

 

Home Phone: ________________________ Home Fax: _____________________

 

Home Email: _______________________________

 

Employer:
________________________________________________________________________

 

Employer Street Address:
________________________________________________________________________

 

Employer City, State & Zip Code:
________________________________________________________________________

 

Bus. Phone: __________________________ Bus. Fax: _______________________

 

Bus. Email: ________________________________

 

Type of Business:
________________________________________________________________________

 

LAIDLAW Account Executive / Outside Broker/Dealer:
_______________________________________________________

 

Please check if you are a FINRA member or affiliate of a FINRA member firm:
_______

 

 

 A-3 

 



 

Section B – Entity Purchaser Information

 

EXACT Purchaser Name(s) in which the Note is to be issued:
________________________________________________________________________

 

Authorized Individual executing Profile or Trustee:
_______________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:
________________________________________________________________________

 

Investment Experience (Years): ___________

 

Net Worth: ________________

 

Was the Trust formed for the specific purpose of purchasing the Note?

 

[ ] Yes [ ] No

 

Principal Purpose (Trust)______________________________________

 

Type of Business: ________________________________________________________

 

Street Address:
________________________________________________________________________

 

City, State & Zip Code:
________________________________________________________________________

 

Phone: ________________________ Fax: ________________________

 

Email: __________________________

 

Laidlaw Account Executive / Outside Broker/Dealer:

 

_______________________________________________________

 

 

Please check if you are a FINRA member or affiliate of a FINRA member firm:
_______

 



 A-4 

 

 

FORWARD-LOOKING STATEMENTS

 

We have included in this Agreement, including the Schedule, certain
forward-looking statements. Such statements can be identified by the use of
forward-looking terminology such as “believe,” “expect,” “may,” “should,”
“seek,” “on-track,” “plan,” “project,” “forecast,” “intend” or “anticipate,” or
the negative thereof or comparable terminology, or by discussions of vision,
strategy or outlook, including statements related to revenues and profitability,
pricing and competition, the continued viability of our technology, our growth
and expansion plans, including retaining new employees, compliance with
governmental regulations, our intellectual property protection strategies,
payment of dividends, the volatility of our common stock and the market for our
common stock, dilution, trading restrictions, use of proceeds and the need for
additional debt or equity funding. You are cautioned that our business and
operations are subject to a variety of risks and uncertainties, many of which
are beyond our control and, consequently, our actual results may differ
materially from those projected by any forward-looking statements. See the
section titled “Risk Factors” on Schedule 3A.9 and those described under the
heading “Risk Factors” contained in the Company’s Annual Report on Form 10-K
filed with the Commission on March 16, 2016, for information regarding certain
important factors that could cause our actual results to differ materially from
those projected in our forward-looking statements. Our forward-looking
statements contained herein speak only as of the date of this Agreement. We make
no commitment to revise or update any forward-looking statements in order to
reflect events or circumstances after the date any such statements are made. 

 

 



 A-5 

